COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
IN RE: JOHN HENRY GREEN, JR.,                                         No. 08-16-00233-CV
Indiv. and as Trustee of the                       §
Testamentary trust formed for the                               AN ORIGINAL PROCEEDING
benefit of WILLIAM CASEY                           §
ELLISON and GAYLA JAN                                                   IN MANDAMUS
TIBBITTS; as former controlling                    §
stockholder of NATIONAL FOUNDRY
& MANUFACTURING COMPANY                            §
and as principal shareholder and
President of PATRIOT STEEL                         §
FABRICATION, INC.

                                         JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus
against the Honorable Martin Muncy, Judge of the 109th District Court of Crane County, Texas,
and concludes that Relator’s petition for writ of mandamus should be conditionally granted. We
therefore direct the trial court to withdraw the order denying the motion to transfer venue and
awarding attorney’s fees to the Real Parties in Interest, and it is further directed to enter an order
granting Relator’s motion to transfer venue and transfer the case to Ector County, in accordance
with the opinion of this Court. The writ of mandamus will issue should the trial court fail to
comply.

       IT IS SO ORDERED THIS 2ND DAY OF DECEMBER, 2016.


                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.